Judgment and order reversed and new trial granted, costs to abide the event, unless within ten days after entry of the order herein plaintiff stipulate to reduce the verdict by deducting therefrom the sum of $6,666.66, with interest from July 31, 1911, to October 30, 1913; in which event the judgment as thus modified, and the order appealed from, are affirmed, without costs. Mo opinion. Jenks, P. J., Burr, Thomas and Rich, JJ., concurred; Carr, J., dissented, and voted for unconditional reversal.